DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because in contains the legal phrase “comprise”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the diameter of the second region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 22-24, 27-30, 31, 34, and 35, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Carter et al. (US 2005/0287497 A1).
Regarding claim 22, Carter discloses a method of attaching a dental implant and a dental component (paragraph [0041] lines 10-13 disclosing insertion a component to an implant), the method comprising providing the dental implant (element 11), the dental implant comprising a lower portion including a thread on an outer surface (Fig. 2 element 13) and a cavity open at a proximal end of the dental implant (Fig. 2 element 10), the cavity comprising a conical chamber (Fig. 11 element 35 is frustoconical) , an interlock recess (Fig. 12 element 31), and a threaded chamber (Fig. 2 element 32); mating the dental component with the dental implant (Fig. 2 element 12 mated to element 11, Fig. 15/16 element 70), the dental component comprising a coronal end (Fig. 2 element 20, Fig. 16 element 80), an apical end (fig. Fig. 9/10 elements 51/53 being an apical end portion, Fig. 16 element 73), a shaped portion (Fig. 12 area of element 12 around element 17, Fig. 15 element 74), a conical portion below the shaped portion (Fig. 2/11 element 52, Fig. 15 element 72), an interlock portion comprising a hexagonal shape extending all the way to the apical end of the dental component (Fig. 2/12/9/10 element 45 extending between conical portion 52 and apical end portion 53 and element 45 being hexagonal it’s whole length to element 53, Fig. Fig. 15 element 73, Fig. 3/7 showing internal hexagon shape of matching recess and interlocks), and an inner bore extending through the center of the dental component (Fig. 2 element 2 having a bore 17, Fig. 16 element 79) ; and inserting a screw in the inner bore of the dental component and the cavity of the dental implant to secure the dental component to the dental implant (Fig. 2 element 14, Fig. 16 element 76), the screw comprising an externally threaded lower region to engage the threaded chamber of the dental implant (Fig. 2 element 24, Fig. 16 element 75).
Regarding claim 23, Carter further discloses wherein mating the dental component with the dental implant comprises fitting the hexagonal shape of the interlock portion of the dental component within the interlock recess of the dental implant (Fig. 2 and 16 hexagonal portions of the components are inserted in the hexagonal portions of the implant).
Regarding claim 24, Carter further discloses wherein mating the dental component with the dental implant comprises at least partially inserting the conical portion of the dental component into the conical chamber of the dental implant (Fig. 11 and 16 corresponding elements 35/52).
Regarding claim 27, Carter further discloses wherein the inner bore of the dental component comprises a first and second region, and wherein the first region comprises a diameter that is larger than the diameter of the second region whereby a seat is formed between the first and second regions (Fig .2 First region larger diameter holding element 22 on a seat to the second smaller diameter region holding element 24, Fig. 15/16  First region larger diameter holding element 78 on a seat to the second diameter region holding element 76).
Regarding claim 28, Carter further discloses wherein inserting the screw comprises supporting the screw on the seat formed between the first and second regions of the inner bore of the dental component (fig. 2 and 16 the screw is supported on a seat at the transition between diameters).
Regarding claim 29, Carter further discloses wherein the second region of the inner bore comprises an internal thread (Fig. 16 element 81), and wherein inserting the screw comprises engaging the externally threaded lower region of the screw with the internal thread of the inner bore of the dental component (paragraph [0052] lines 14-18).
Regarding claim 30, Carter further discloses wherein the screw includes a recess configured to receive a tool to install or remove the screw from the dental implant (fig. 2 element 25, Fig. 16 element 77).
Regarding claim 34, Carter further discloses wherein the dental component is an abutment (Fig. 2 element 12 is an abutment) .
Regarding claim 35, Carter further discloses wherein the dental component is a healing cap, impression coping, temporary healing abutment, or final abutment (Fig. 2 element 12 functions as a final abutment).
Claims 22-24 and 27-37 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Bassett et al. (US 2006/0286508 A1).
Regarding claim 22, Bassett discloses a method of attaching a dental implant and a dental component (paragraph [0004] all disclosing a method of providing a system of an abutment and  implant), the method comprising providing the dental implant (Fig. 62b element 1850), the dental implant comprising a lower portion including a thread on an outer surface (Fig. 62b element 1896) and a cavity open at a proximal end of the dental implant (Fig. 62b element 1850 having opening cavity at its top), the cavity comprising a conical chamber (Fig. 62b element above 1844 is frustoconical) , an interlock recess (Fig. 62b element 1844), and a threaded chamber (Fig. 62b element 1843); mating the dental component with the dental implant (Fig. 62e showing the component and implant mated), the dental component comprising a coronal end (Fig. 62b element 1864), an apical end (fig. 62b element 1861), a shaped portion (Fig. 62b area of element 1860), a conical portion below the shaped portion (Fig. 62b portion between element 1863 and 1861 that mates into fructoconical portion of element 1842 in Fig. 62e), an interlock portion comprising a hexagonal shape, the hexagonal shape extending all the way to the apical end of the component and thus having a length measured along the longitudinal axis from a coronal end of the interlock portion to an apical end of the interlock portion and where the coronal end of the interlock portion is adjacent the apical end of the conical portion (see e.g., figure 20 flat sides of element 315 reach end); and an inner bore extending through the center of the dental component (Fig. 62b element 1862) ; and inserting a screw in the inner bore of the dental component and the cavity of the dental implant to secure the dental component to the dental implant (Fig. 62b-e element 1873), the screw comprising an externally threaded lower region to engage the threaded chamber of the dental implant (Fig. 62b element 1872 engages 1843).
Regarding claim 23, Bassett further discloses wherein mating the dental component with the dental implant comprises fitting the hexagonal shape of the interlock portion of the dental component within the interlock recess of the dental implant (Fig. 62e hexagonal portions of the components are inserted in the hexagonal portions of the implant).
Regarding claim 24, Bassett further discloses wherein mating the dental component with the dental implant comprises at least partially inserting the conical portion of the dental component into the conical chamber of the dental implant (Fig. 62e frustoconical portions of the components are inserted in the hexagonal portions of the implant).
Regarding claim 27, Bassett further discloses wherein the inner bore of the dental component comprises a first and second region, and wherein the first region comprises a diameter that is larger than the diameter of the second region whereby a seat is formed between the first and second regions (Fig. 62b-e First region larger diameter holding element 1874 on a seat to the second smaller diameter threaded region).
Regarding claim 28, Bassett further discloses wherein inserting the screw comprises supporting the screw on the seat formed between the first and second regions of the inner bore of the dental component (fig. 62e the screw is supported on a seat at the transition between diameters).
Regarding claim 29, Bassett further discloses wherein the second region of the inner bore comprises an internal thread (Fig. 62b-e threaded region inside element 1863), and wherein inserting the screw comprises engaging the externally threaded lower region of the screw with the internal thread of the inner bore of the dental component (Fig. 62b-e elements 1872 would need to thread through the internal thread inside element 1863, paragraph [0107] all disclosing how such arrangement works).
Regarding claim 30, Bassett further discloses wherein the screw includes a recess configured to receive a tool to install or remove the screw from the dental implant (fig. 62b element 1876).
Regarding claim 31, Bassett further discloses wherein the hexagonal shape of the interlock portion defines a plurality of side surfaces and an end surface transverse to the side surfaces, wherein the hexagonal shape of the interlock portion has beveled sides and beveled corners along its perimeter at the apical end of the dental component such that the perimeter is beveled relative to the side surfaces and the end surfaces (Fig. 21 element 315 has a beveled/chamfered edges and the apical surface is beveled/chamfered in relation to the sides).
Regarding claim 32, Bassett further discloses wherein the lower portion of the dental implant is tapered (paragraph [0141] lines 5-6 disclosing the threaded portions being tapered).
Regarding claim 33, Bassett further discloses wherein the dental implant comprises a pair of threads on the outer surface (paragraph [0141] lines 6-9 disclosing the threaded portions including double leads).
Regarding claims 34 and 35, Bassett further discloses wherein the dental component is a final abutment (Fig. 62b element 1860 is an abutment) .
Regarding claim 36, Bassett further disclose wherein the dental component comprises dental grade titanium or ceramic (paragraph [0108] all).
Regarding claim 37, Bassett further disclose wherein the dental implant comprises titanium or ceramic (paragraph [0143] all).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carter et al. (US 2005/0287497 A1) in view of Purga et al. (US 8,408,904 B2).
Carter discloses structure substantially identical to the instant application as discussed above, including where conical portion of the dental component has a length measured along the longitudinal axis from a coronal end of the conical portion to an apical end of the conical portion, wherein the interlock portion of the dental component has a length measured along the longitudinal axis from a coronal end of the interlock portion to an apical end of the interlock portion and wherein the conical chamber of the dental implant has a length measured along the longitudinal axis from a coronal end of the conical chamber to an apical end of the conical chamber, wherein the interlock recess of the dental implant has a length measured along the longitudinal axis from a coronal end of the interlock recess to an apical end of the interlock recess (Fig. 2 the interlock portion and interlock recess having lengths and the frustoconical portions having lengths along the axis),  but fails to explicitly disclose where the ratio of the length of the conical portion and the length of the interlock portion or the length of the conical chamber and the length of the interlock recess are about 1:1.
 However, Purga discloses a coupling for a dental system (title and abstract) having an abutment (Fig. 1a element 2) having a conical portion with an axial length and an interlocking portion having an axial length (Fig. 1c elements 4 and 22) where the ratio between the conical portion axial length and the interlocking portion axial length have a ratio of 1:1 (column 4 lines 47-50).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate the ratio of the lengths of the conical portion and the interlocking portion or the length of the conical chamber and the length of the interlock recess being 1:1 as taught by Purga into the abutment or implants portions as taught by Carter for the purpose of providing the conical portion and the interlocking portion with a longer insertion path and better feedback when assembling a dental implant and avoiding wedging when assembling the abutment with an implant as taught by Purga (column 4 lines 50-58).
Claim 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bassett et al. (US 2006/0286508 A1) in view of Purga et al. (US 8,408,904 B2).
Bassett discloses structure substantially identical to the instant application as discussed above, where conical portion of the dental component has a length measured along the longitudinal axis from a coronal end of the conical portion to an apical end of the conical portion, wherein the interlock portion of the dental component has a length measured along the longitudinal axis from a coronal end of the interlock portion to an apical end of the interlock portion and wherein the conical chamber of the dental implant has a length measured along the longitudinal axis from a coronal end of the conical chamber to an apical end of the conical chamber, wherein the interlock recess of the dental implant has a length measured along the longitudinal axis from a coronal end of the interlock recess to an apical end of the interlock recess (Fig. 62b-e the interlock portion and interlock recess having lengths and the frustoconical portions having lengths along the axis), but fails to explicitly disclose where the ratio of the length of the conical portion and the length of the interlock portion or the length of the conical chamber and the length of the interlock recess are about 1:1.
 However, Purga discloses a coupling for a dental system (title and abstract) having an abutment (Fig. 1a element 2) having a conical portion with an axial length and an interlocking portion having an axial length (Fig. 1c elements 4 and 22) where the ratio between the conical portion axial length and the interlocking portion axial length have a ratio of 1:1 (column 4 lines 47-50).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate the ratio of the lengths of the conical portion and the interlocking portion or the length of the conical chamber and the length of the interlock recess being 1:1 as taught by Purga into the abutment or implants portions as taught by Bassett for the purpose of providing the conical portion and the interlocking portion with a longer insertion path and better feedback when assembling a dental implant and avoiding wedging when assembling the abutment with an implant as taught by Purga (column 4 lines 50-58).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	06/04/2022
/EDWARD MORAN/               Primary Examiner, Art Unit 3772